Citation Nr: 0408518	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  95-15 755	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's pension 
benefits for the support of his minor children, S.T. and J.T. 
(initials).  

(The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a psychiatric disorder, to include 
chronic anxiety, is the subject of a separate decision under 
the same docket number.)  





REPRESENTATION

Appellant represented by:  None

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1975.  The appellant is the mother and guardian of 
the veteran's minor children, S.T. and J.T.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a November 1999 administrative decision 
of the Department of Veterans Affairs (VA) St. Louis, 
Missouri, Regional Office (RO).  The RO denied the 
appellant's claim for an apportionment of the veteran's 
pension benefits on behalf of his minor children, finding 
that the veteran reasonably provides support for his minor 
children, and that the appellant did not show that a 
financial hardship exists.  The appellant perfected an appeal 
of that decision and the case is ready for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

It appears that the RO may not have provided the appellant 
with a development letter consistent with the notice 
requirements of the VCAA on the issue on appeal, as clarified 
by Quartuccio, supra.  

Some of the basic facts of this case are not in dispute.  In 
April 1998, the veteran was awarded nonservice-connected VA 
pension benefits.  His award of benefits includes additional 
benefits for his minor children, including S.T. and J.T.  The 
appellant is their mother and guardian.  

In July 1999, the appellant filed a claim for an 
apportionment of the veteran's VA benefits, requesting 
payment to her on behalf of the veteran's minor children, of 
the additional benefits that have been awarded to the veteran 
for his minor children, S.T. and J.T.  

As indicated above, in November 1999, the RO denied the 
appellant's claim for an apportionment, finding that the 
veteran reasonably provides support for his minor children, 
and that the appellant did not show that a financial hardship 
exists.  A brief review of the pertinent laws and regulations 
would be helpful to the understanding of this matter.  

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in his custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450 (2003).  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's children are not residing with him and he is 
not reasonably discharging his or her responsibility for the 
childrens' support.  

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2003).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the veteran 
is reasonably discharging his responsibility for the support 
of his children, but special circumstances exist which 
warrant giving the dependents additional support.  



The appellant has recently indicated that she receives no 
money from the veteran for the benefit of his minor children, 
S.T. and J.T.  The veteran claims otherwise.  As such, the 
appellant is apparently seeking a general apportionment under 
38 C.F.R. § 3.450 and not a special apportionment under 38 
C.F.R. § 3.451.  

Therefore, the threshold question that must be answered is 
whether the veteran has been reasonably discharging his 
responsibility for the support of his minor children, S.T. 
and J.T.  If he has not, then an apportionment may be made.  
It is only at that juncture that hardship of the parties can 
be considered under 38 C.F.R. § 3.453 (2003) for the purpose 
of determining the rate or amount of apportionment.  [Note:  
38 C.F.R. § 3.453 imposes the standards found in 38 C.F.R. 
§ 3.451 for the purpose of determining the rate of 
apportionment under 38 C.F.R. § 3.450.].  

The Board finds that further clarification of the facts of 
this case is necessary in order to properly adjudicate the 
appellant's claim.  In particular, the Board believes that it 
is necessary to ascertain whether the veteran is reasonably 
discharging his responsibility for the support of his minor 
children, S.T. and J.T.  

Finally, it is noted that on November 9, 2000, following the 
initiation of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

A review of the claims folder reveals that the RO has not 
specifically notified the appellant of the provisions of the 
VCAA or specifically advised what information not previously 
submitted, is necessary to substantiate her claim and which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  This is 
not sufficient to satisfy the VCAA notice requirements.  See  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under the 
circumstances of this case, the Board concludes that 
additional development is required prior to appellate review.  
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
3.  The VBA AMC should request that the 
veteran provide verification and 
documentation (in the form of receipts, 
canceled checks, or the like) of the 
payments made toward the support of his 
minor children, S.T. and J.T..  The VBA 
AMC should inform the veteran of the 
importance of this information in the 
consideration of this claim.

4.  The VBA AMC should obtain from the 
appellant a statement as to whether the 
veteran has made any payments toward the 
support of his minor children, S.T. and 
J.T.  The VBA AMC should inform the 
appellant of the importance of this 
information in the consideration of her 
claim.  

5.  After completion of the above, the 
case should be readjudicated by the VBA 
AMC and a supplemental statement of the 
case should be issued to the veteran and 
the appellant, and their representatives 
as indicated.  The case should then be 
returned to the Board for further 
appellate review, as in order if 
indicated.  

The purpose of this decision is to comply with statutory and 
due process requirements and to develop additional evidence.  
The Board intimates no opinion, either legal or factual, as 
to any final outcome in this case by the action taken above.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


